                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MICHAEL DEWAYNE                         )
ANDERSON, #156270,                      )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:19-CV-412-WKW
                                        )                [WO]
KAY IVEY, JEFFERSON S. DUNN,            )
WALTER MYERS, and BOARD OF              )
PARDONS AND PAROLES,                    )
                                        )
             Defendants.                )

                                    ORDER

      On July 23, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 6.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      (1)   The Recommendation of the Magistrate Judge (Doc. # 6) is

ADOPTED; and

      (2)   This action is DISMISSED without prejudice.

      Final judgment will be entered separately.

      DONE this 14th day of August, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
